E. BRYAN WILSON
Acting United States Attorney

MICHAEL HEYMAN
Assistant United States Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: Michael.Heyman@usdoj.gov

Attorney for Plaintiff


                     IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF ALASKA

 IN THE MATTER OF THE SEARCH OF                    )   No. 3:21-mj-00233-MMS
                                                   )
 CONTENTS OF KEYBANK ACCTS                         )
 720121030160; 720121030004;                       )
 720121030525, & NORTHRIM ACCT                     )
 3170321542; UP TO $1,010,204.00                   )
                                                   )

                                MOTION TO UNSEAL

                                 FILED UNDER SEAL

       COMES NOW the United States of America, by and through the United States

Attorney for the District of Alaska, and moves this Court to unseal all documents in the

above-captioned matter. The investigation into the specific matter about which these

documents pertain has largely concluded, Defendant is aware that the funds identified in

the seizure warrant have been seized, and there is no longer a need for secrecy in this

matter.




          Case 3:21-mj-00233-MMS Document 5 Filed 04/28/21 Page 1 of 2
     RESPECTFULLY SUBMITTED on April 28, 2021, at Anchorage, Alaska.

                                      E. BRYAN WILSON
                                      Acting United States Attorney

                                      s/ Michael Heyman
                                      MICHAEL HEYMAN
                                      Assistant United States Attorney




Motion to Unseal                  2
3:21-mj-00233-MMS
       Case 3:21-mj-00233-MMS Document 5 Filed 04/28/21 Page 2 of 2
